Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voicemail from David Wilson on 2/26/2021.
The application has been amended as follows: 

In claim 28:
	-- bonding at least the first metal mesh, the second metal mesh, the first containment layer, and the second containment layer with each other utilizing diffusion bonding; --

Election/Restrictions
Claims 28, 31-35, 40, 42 and 57 are allowable. The restriction requirement between subspecies B1 and B2 , as set forth in the Office action mailed on 7/23/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Subspecies B1 and B2 is withdrawn.  Claim 41, directed to paraffin working fluid no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 28, 31-35, 40-42 and 57 are allowed.
Tonkovich discloses a method of forming a two-phase thermal management device comprising: arranging a plurality of material layers including at least a first metal layer 320 and a second metal layer 330; bonding at least the first metal layer with the second metal layer utilizing diffusion bonding; positioning at least the first metal layer bonded with the second metal layer between a first containment layer 302 and a second containment layer 401; bonding at least the first metal layer, second metal layer, the first containment layer, and the second containment layer with each other utilizing diffusion bonding (col 5, lines 4-13; also see figs 1-6 col 3, line 60 – col 7, line 15); sealing one or more edges of the first containment layer with the second containment layer with each other (each layer sealed to each other, col 4, lines 53-58); positioning a charging tube (para 80) between the first containment layer and the second containment layer (header holes 112 lead to tube formed between passages, figs 1a-3e, also see 1314, fig 6); injecting a working fluid between the first containment layer and the second containment layer through the charging tube; and sealing at least a portion of the first containment layer and the second containment laver with respect to a position of the charging tube.  

Mesh metal layers with variable coarseness are known in the art as detailed by US 6680044, layer 836, 838).
 
However, while Tonkovich discloses injecting the working fluid though the charging tube,  Tonkovich does not disclose the injecting occurs after the sealing of the containment layers.  Modifying Tonkovich such that the sealing occurs after the injecting would render Tonkovich inoperable, because the fluid is for heat exchange, and heat exchangers must be sealed before heat exchange fluid is injected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748